COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Guardianship of Keith A. Hanker, an Incapacitated Person

Appellate case number:    01-12-00507-CV

Trial court case number: PR0067842

Trial court:              Probate Court of Galveston County

Date motion filed:        August 9, 2013

Party filing motion:      Appellant Tracey Hanker

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Justice Harvey Brown
                         Acting Individually      Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: September 3, 2013